 

Exhibit 10.30

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
4th day of November , 2015 by and among The Mutual Fund Store, LLC, a Missouri
limited liability company (the “Employer”), and Financial  Engines, Inc., a
Delaware Corporation and parent company of the Employer (the “Parent”), and John
Bunch (“Employee”).

W I T N E S S E T H:

WHEREAS, the Employer and its Affiliates (as hereinafter defined) is in the
business of providing personalized mutual fund management and other investment
advisory services to investors through owned and franchised operations (the
“Business”);

WHEREAS, upon consummation of the Merger Agreement (the “Merger Agreement”)
between Parent, Kansas LLC, Kansas City 727 Acquisition Corporation and certain
additional parties, Employer and certain other companies will become wholly
owned subsidiaries of Parent (the “Merger”); and

WHEREAS, Employee, the Employer, and the Parent desire to continue an employment
relationship with Employee on the terms provided herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein the
parties hereto agree as follows:

1. Definitions. For purposes of this Agreement, the following capitalized terms
shall have the definitions set forth below.  Other capitalized terms used in
this Agreement that are not defined in this Section 1 shall have the definitions
given them in this Agreement.

(a) “Affiliate” means (i) any entity that, directly or indirectly, is controlled
by, controls or is under common control with any person and/or (ii) any entity
in which any person has a significant equity interest.

(b) “Board” means the Board of Directors of Parent.

(c) “Cause” means Employee has

(i) breached any fiduciary duty or this Agreement or any restrictive covenants
(including confidentiality, non-competition and non-solicitation) relating to
the Employer and its Affiliates, and failed to cure such breach within 30 days
(except in no case may Employee be entitled to more than one right to cure with
respect to this Section 1(c)(i) in any 12-month period);

(ii) failed to use his best efforts to promote the interests of the Employer or
any of its Affiliates or to devote his full business time and efforts to the
business and affairs of the Employer and its Affiliates, or engaged in
insubordination and if any such failure or insubordination is not cured within
10 days after written notice to Employee by the Employer or any of its
Affiliates (except in no case may Employee be entitled to more than one right to
cure with respect to this Section 1(c)(ii) in any 12- month period);

(iii) been grossly negligent or engaged in willful misconduct, fraud,
embezzlement or material acts of dishonesty relating to the affairs of the
Employer or any of its Affiliates;

(iv) engaged in any conduct or made any statement which materially impairs,
impugns, denigrates, disparages or negatively reflects upon the name, reputation
or business interests of the Employer or any of its Affiliates;

(v) been convicted of or pled guilty or nolo contendere to (A) any misdemeanor
relating to the affairs of the Employer or any of its Affiliates or involving
actions causing material damage to the Employer’s or its Affiliates’ reputation
or goodwill or (B) any felony;

(vi) failed to maintain his primary, full-time residence in the greater Kansas
City metropolitan area;

(vii) abused drugs or alcohol in a manner that impeded Employee’s performance;
or

(viii) engaged in a willful violation of any federal or state securities laws,
rules or regulations.

(d) “Change of Control” means a sale of all or substantially all of the Parent’s
assets, or any merger or consolidation of Parent with or into another
corporation other than a merger or consolidation in which the holders of more
than 50% of the shares of capital stock of the Parent outstanding immediately
prior to such transaction continue to hold (either by the voting securities
remaining outstanding or by their being converted into voting securities of the
surviving entity) more than 50% of the total voting power represented by the
voting securities of the Parent, or such surviving entity, outstanding
immediately after such transaction.  

(e) “Compensation Committee” means the Compensation Committee of the Board.

 

--------------------------------------------------------------------------------

 

(f) “Disability” means illness (mental or physical) or injury which, in the good
faith and reasonable determination of the Board, results in Employee being
unable to perform Employee’s duties for an aggregate of 120 days (whether or not
consecutive) during any 12-month period.

(g) “Effective Date” means the Closing Date as defined in the Merger Agreement.

(h) “Good Reason” means, without Employee’s consent, the occurrence of any of
the following:

(i) a material diminution of Employee’s authority, duties, position or
responsibilities relative to Employee’s authority, duties, position or
responsibilities in effect immediately prior to such reduction (provided that
for this purpose, Employee’s authority, duties, position and responsibilities
will not be deemed to be materially diminished if, following a Change of Control
or in connection with such reorganization of the Parent’s businesses as
contemplated by Section 2(a), Employee retains the same authority, duties and
responsibilities with respect to the Business or the business with which the
Business is operationally merged or subsumed), it being understood that a change
in Employee’s title shall not by itself be a basis for termination for Good
Reason;

(ii) a material reduction in Employee’s Base Compensation, other than in
connection with an across-the-board reduction applicable to all senior
executives of the Employer;

(iii) a material change in Employee’s principal work location to a location
outside of the Kansas City, Missouri metropolitan area; or

(iv) a material breach of this Agreement by  the Employer or Parent (or one of
their respective Affiliates).

Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred unless Employee gives written notice to the Employer and Parent of
termination of employment within 30 days after the occurrence of the event
constituting Good Reason, specifying in reasonable detail the circumstances
constituting Good Reason, and Employer and Parent have failed within 30 days
after receipt of such notice (the “Cure Period”) to cure the circumstances
constituting Good Reason.  In the event that the Employer fails to remedy the
condition constituting Good Reason during the Cure Period, Employee’s
“separation from service” (within the meaning of Section 409A of the Code) must
occur, if at all, within 60 days following such Cure Period in order for such
termination as a result of such condition to constitute a termination for Good
Reason.

2. Employment and Duties; Term and Effectiveness; Location.

(a) Employment and Duties.  Subject to the terms hereof, the Employer hereby
employs Employee as the President of the Employer, and Employee accepts such
employment with the Employer on the terms set forth in this Agreement. In such
capacity, Employee shall perform the duties appropriate to such office or
position, and such other duties and responsibilities as are assigned to him
consistent with his position with Parent and its Affiliates from time to time by
the Chief Executive Officer of the Parent (the “CEO”) in its reasonable
discretion. Employee understands that his duties will include responsibility for
the Parent’s business unit providing certain advisory services and that
following the Merger, subject to Section 1(h)(i), Parent may reorganize the
subsidiaries and divisions through which it conducts the business carried on by
the Employer prior to the Merger.  Employee agrees that, during the term of his
employment with the Employer, he shall devote his full working time and best
efforts to the performance of his duties under this Agreement for and on behalf
of the Employer and its Affiliates.  During the Term, Employee further agrees to
follow all reasonable and customary compliance rules and programs and other
policies or procedures adopted by the Employer, the Parent or any of their
Affiliates from time to time, including without limitation, reasonable and
customary rules and programs related to personal investments and outside board
involvement.

(b) Term and Effectiveness.  The initial term shall commence on the Effective
Date, and end on the fourth anniversary of the Effective Date (the “Initial
Term”), unless Employee’s employment has earlier terminated.  At the expiration
(but not earlier termination) of the Initial Term and any subsequent “Renewal
Term” (as defined below), the term of this Agreement shall automatically renew
for additional periods of one year (each, a “Renewal Term”, and together with
the Initial Term, the “Term”), unless Employee’s employment has earlier
terminated or any party hereto has given the other party written notice of
non-renewal at least 60 days prior to the expiration date of the Initial Term or
the Renewal Term, as applicable.  In the event that any party has given written
notice of non-renewal, and Employee’s employment with the Employer continues
after the expiration of the Initial Term or any Renewal Term, such
post-expiration employment shall be “at-will” and any party may terminate such
employment with or without notice and for any reason or no reason.

(c) Location of Employment.  Employee’s principal work location shall be the
Kansas City, Missouri metropolitan area, Employee shall maintain his primary,
full-time residence in the Kansas City metropolitan area.

3. Compensation and Investment. Subject to the terms of this Agreement, while
Employee is employed by the Employer during the Term, in consideration for
services rendered, the Employer shall compensate him for his services as
follows:

 

--------------------------------------------------------------------------------

 

(d) Cash Compensation.  Employee shall be eligible for annual cash compensation
opportunity of at least $1,150,000, which shall consist of the following:

(i) Base Compensation.  Employee shall receive an aggregate annual base salary
of $525,000 beginning on the Effective Date (the “Base Compensation”).  Such
Base Compensation shall be payable in accordance with the regular payroll
practices of the Employer.  The Parent shall on an annual basis review the
amount of Base Compensation.

(ii) Bonus.  For the fiscal year of the Employer ending December 31, 2016,
provided Employee remains employed to December 31, 2016, Employee shall be
entitled to receive a guaranteed bonus of $625,000.  For each subsequent fiscal
year of the Employer ending during the Term, Employee shall be eligible under
Parent’s Executive Cash Incentive Plan (the “CIP”) (or its successor plan or
program) to earn on an annual basis a cash bonus of up to $625,000 for “at
target” performance based on performance and the attainment of goals that are
mutually agreed upon by Employee and the Parent (the “Bonus”).  The actual
amount of the Bonus will be determined in the sole discretion of the
Compensation Committee.  Any earned Bonus will be paid in accordance with the
terms of the CIP (or its successor plan or program).

(e) Equity Compensation.

(iii) Employee shall, subject to approval of the Compensation Committee, receive
equity compensation awards for common stock of Parent with an aggregate
Black-Scholes value of Three Million Dollars ($3,000,000) determined as of or
proximate to the grant date (the “Initial Equity Awards”) (for purposes of such
valuation, the restricted stock units (the “RSUs”) shall be valued based upon
the grant date fair market value of the underlying Parent common stock and stock
options shall be valued in accordance with parent’s generally applicable
valuation methodology).  One-half of the value of such Initial Equity Awards
shall be provided in the form of stock options and one-half in the form of
RSUs.  The Initial Equity Awards shall be granted during the first open trading
window of the Parent following the Effective Date at which awards are made to
executive officers of Parent, but in no event later than February 29, 2016
(assuming the Effective Date has occurred prior thereto). The stock options and
RSUs shall vest based on continued service, with 25% of the stock options
vesting on the first anniversary of the Effective Date and an additional 1/48th
vesting monthly over the following 36 months, and the RSUs vesting 25% on the
first anniversary of the Effective Date and an additional 25% on each the
following three (3) annual anniversary dates. The Initial Equity Awards shall be
subject to the terms of the Parent’s Amended and Restated 2009 Stock Incentive
Plan and the award agreements, which shall be consistent with those generally
applicable to similarly situated Parent employees, provided that such shall the
Initial Equity Awards contain restrictive covenants that are in any respect more
restrictive than those contained herein.

(iv) Beginning for 2017, Employee shall also be considered annually by the
Compensation Committee to receive additional discretionary awards of equity
compensation.

(f) Vacation/PTO.  Employee shall be entitled to five weeks of vacation in each
calendar year during the Term, in accordance with the Employer’s standard
vacation policy or paid time off policy promulgated from time to time; provided,
however, that except as otherwise provided by applicable law, (i) the Employer
shall not pay Employee any additional compensation for any vacation time which
is not used prior to the end of a calendar year or any earlier termination of
employment, and (ii) any vacation time which is not used prior to the end of a
calendar year may not be used in any subsequent year.  If during the Term,
Employee is employed by the Employer for only part of a calendar year, Employee
shall be entitled to a pro rata amount of vacation days during such partial
calendar year.

(g) Benefits.  During the Term, Employee shall be entitled to participate in any
employee benefit plans (including retirement, medical, dental, health,
insurance, fringe benefit and other executive benefit plans) generally provided
by the Employer to other senior executives of Parent and its Affiliates, but
only to the extent provided in such employee benefit plans and subject to
eligibility requirements of such plans, and for so long as Parent and its
Affiliates provides or offers such benefit plans. Notwithstanding the preceding,
until such time as the Employer’s employee benefit plan coverage is transitioned
to Parent’s employee benefit plans, Employee shall receive such benefits as are
provided under the Employer’s employee benefit plans. Parent and its Affiliates
reserve the right to modify, amend or terminate such benefit plans at any time
without prior notice.

(h) Expense Reimbursement.  Employee shall be entitled to be reimbursed in
accordance with the policies of Parent and its Affiliates, as adopted from time
to time, for all reasonable, ordinary and necessary expenses incurred by
Employee in connection with the performance of Employee’s duties of employment
hereunder, including but not limited to travel, entertainment, professional dues
and subscriptions.

4. Termination.

(i) Termination Events.  This Agreement shall terminate upon expiration of the
Term.  This Agreement and Employee’s employment shall terminate automatically
upon Employee’s death during the Term.  In addition, this Agreement and
Employee’s employment may be terminated as follows:

(i) by the Employer or Employee upon expiration of the Initial Term or any
Renewal Term, subject to the notice requirements of Section 2(b);

 

--------------------------------------------------------------------------------

 

(ii) by mutual agreement of the Employer and Employee;

(iii) by the Employer, immediately, without any advance notice (except to the
extent, if any, required under Section 1(c) hereof) from the Employer, for
Cause;

(iv) by the Employer, due to the Disability of Employee;

(v) by the Employer, upon 10 days’ prior written notice, without Cause; and

(vi) by Employee for Good Reason; or

(vii) by Employee without Good Reason, upon 90 days’ prior written notice (which
notice period may be waived by the Employer in its sole discretion, in which
case the Employer’s obligations under this Agreement shall cease, except as
provided in Section 4(b) below).

(j) Obligations Upon Termination Other than by the Employer without Cause or by
Employee for Good Reason.  Upon any termination of Employee’s employment under
this Agreement other than pursuant to Section 4(a)(v) or 4(a)(vi), Parent or its
Affiliate shall pay to Employee (i) all earned and unpaid Base Compensation and
eligible expense reimbursements (consistent with Section 3(e)) through the
termination date and (ii) any Bonus amounts that are earned with respect to a
fiscal year ending prior to the date of termination but unpaid as of the date of
termination (the “Accrued Obligations”).  The Accrued Obligations shall be paid
as soon as reasonably practicable following Employee’s date of termination and
in no event later than 30 days following the date of termination and, with
respect to any such Bonus, in no event later than the date such Bonus would
otherwise be payable.

(k) Obligations Upon Termination by the Employer without Cause or for Good
Reason.  In the event of a termination of this Agreement and Employee’s
employment pursuant to Section 4(a)(v) or 4(a)(vi), Parent or its Affiliates
shall timely pay to Employee all Accrued Obligations.  In addition, Parent or
its Affiliates shall pay to Employee an amount equal to (i) 50% of Base
Compensation, which payment shall be made in equal installments during the
six-month period following the date of termination in accordance with the
Employer’s regular payroll practices beginning on the 61st day following the
date of termination (with any installments due during the 60 days following the
termination date, payable on the 61st day); (ii) 50% of the Bonus awarded to
Employee in respect of the completed fiscal year of the Employer immediately
preceding the year of termination, which payment shall be made on the date that
is six months following the date of termination; and (iii) if such termination
is during the period beginning two months prior to the date of a Change of
Control and ending one year following the date of Change of Control, full
accelerated vesting of the Initial Equity Awards provided for in Section 3(b)(i)
(the sum of the amounts described in clauses (i), (ii) and, if applicable,
(iii), the “Severance Amount”); provided that (x) Employee executes and delivers
to the Employer, and does not revoke, a release of all claims against Parent,
the Employer and their Affiliates (other than claims relating to Employee’s
rights with respect to (1) his vested rights under employee benefit plans,
(2) indemnification rights under applicable law or the organizational documents
of Parent, the Employer and their respective Affiliates or an indemnification
agreement, and (3) rights under applicable director and office liability
insurance policies) (a “Release”), which Release has become irrevocable prior
the 61st day following the date of termination, and (y) Employee is not in
breach as of the date of termination of any provisions of this Agreement or any
restrictive covenants (including confidentiality, non-competition and
non-solicitation) to the Employer and its Affiliates, and does not commit a
material breach of such provisions at any time during the period over which the
Severance Amount is payable as set forth above (the “Payment Period”).  Parent’s
and its Affiliates’ obligation to make such payments shall be canceled upon the
occurrence of any such breach.  In no event shall the Release contain
restrictive covenants that are in any respect more restrictive than those
contained herein.  Notwithstanding anything in this paragraph to the contrary,
if a Release is not executed and delivered to the Employer within 60 days of
such termination of employment (or if such Release is revoked in accordance with
its terms), the Severance Amount shall not be paid.  Except as set forth in this
subsection, the Employer shall have no obligation to pay Employee any form of
separation payment or other type of severance payment.

(l) Full Settlement.  The payments and benefits provided under this Section 4
shall be in full satisfaction of the obligations to Employee under this
Agreement upon his termination of employment or this Agreement, notwithstanding
the remaining length of the Term, and in no event shall Employee be entitled to
severance pay or benefits (or other damages in respect of a claim for breach of
this Agreement based on termination of Employee’s employment or this Agreement)
beyond those specified in this Section 4.  The benefits to which Employee and/or
Employee’s family (or estate) may be entitled upon such termination pursuant to
the plans, benefits, programs and arrangements referred to in Section 4(d)
hereof shall be determined and paid in accordance with the terms of such plans,
benefits, programs and arrangements.

(m) Effect of Termination on Other Positions.  If, on the date of termination of
employment or this Agreement, Employee is a member of the board of directors of
the Employer or any of the Employer’s Affiliates, or holds any other position
with Parent or its Affiliates, unless otherwise requested by the Parent,
Employee shall be deemed to have resigned from all such positions as of the date
of his termination of employment with the Employer.  Employee agrees to execute
such documents and take such other actions as the Employer and the Parent may
reasonably request to reflect such resignation.

 

--------------------------------------------------------------------------------

 

5. Restrictive Covenants.

(n) Client Confidences and Confidential Information.

(i) Client Confidences.  The Employer’s and its Affiliates’ clients expect that
the Employer will hold all business-related matters, including the fact that
they are doing business with the Employer and the specific matters on which they
are doing business, in the strictest confidence (“Client Confidences”).  The
term Client Confidences will not, however, include information which (A) is or
becomes publicly available, other than as a result of a breach by Employee of
this Agreement or any restrictive covenants (including confidentiality,
non-competition and non-solicitation) relating to the Employer and its
Affiliates, or (B) is or becomes available to Employee on a non-confidential
basis from a source other than the Employer or any of its Affiliates or
representatives and outside of the course of such Employee’s employment with the
Employer and its Affiliates.

(ii) Confidential Information.  Employee also acknowledges that, during the
course of his employment, he will have access to information relating to the
Employer’s and its Affiliates’ business that provides the Employer and its
Affiliates with a competitive advantage, that is not generally known by persons
not employed by or providing services for the Employer and its Affiliates and
that could not easily be determined or learned by someone outside the Employer
and its Affiliates (“Confidential Information”).  Such Confidential Information
includes both written information and information not reduced to writing and
includes, without limitation: (A) the identity of the Employer’s and its
Affiliates’ clients and prospective clients, including names, addresses and
phone numbers, the characteristics, preferences and investment strategies of
those clients, the types of services provided to and ordered by those clients;
(B) the Employer’s and its Affiliates’ internal corporate policies related to
those services, price lists, fee arrangements and terms of dealings with
clients; (C) the identity of the Employer’s and its Affiliates’ sources in the
field and off-site consultants and the terms and conditions on which the
Employer and its Affiliates transact business with those sources and
consultants; (D) financial and sales information, including the Employer’s and
its Affiliates’ financial condition and performance and the compensation paid to
other employees of the Employer and its Affiliates; (E) information relating to
inventions, discoveries and formulas, records, research and development data,
trade secrets, processes, other methods of doing business, forecasts and
business and marketing plans of the Employer and its Affiliates and (F) all
Employer Intellectual Property (as hereinafter defined).  The term Confidential
Information will not, however, include information which (1) is or becomes
publicly available, other than as a result of a breach by Employee of this
Agreement or any restrictive covenants (including confidentiality,
non-competition and non-solicitation) relating to the Employer and its
Affiliates, or (2) is or becomes available to Employee on a non-confidential
basis from a source other than the Employer or any of its Affiliates or
representatives and outside of the course of such Employee’s employment with the
Employer and its Affiliates.  Employee acknowledges that the Employer and its
Affiliates have gathered such information at great cost and over time and that
such information is not generally known and cannot easily be obtained from
publicly available sources.

(iii) Restriction on Use of Client Confidences and Confidential
Information.  Employee agrees that, both during and after his employment with
the Employer, he will hold all Client Confidences and Confidential Information
in a fiduciary capacity and will not directly or indirectly (A) use any Client
Confidences or Confidential Information, other than in furtherance of the
business of the Employer and its Affiliates, or (B) disclose any Client
Confidences or Confidential Information, other than disclosure (1) to a
director, officer, employee, attorney or agent of the Employer or its Affiliates
who, in Employee’s reasonable good faith judgment, has a need to know the Client
Confidences, Confidential Information or information derived therefrom or (2) as
required by law, rule, regulation, court order, or any governmental, judicial or
regulatory process, provided that in any event described in the preceding clause
(2), (I) Employee shall promptly notify the Employer as is practicable and not
prohibited by law, and consult with and reasonably assist the Employer, at the
Employer’s sole expense, in seeking a protective order or request for another
appropriate remedy, (II) in the event that such protective order or remedy is
not obtained, or if the Employer waives compliance with the terms of the
preceding clause (I), Employee shall disclose only that portion of the Client
Confidences or Confidential Information that, on the advice of Employee’s legal
counsel, is legally required to be disclosed and shall exercise reasonable
efforts to assure that confidential treatment shall be accorded to such Client
Confidences or Confidential Information by the receiving person or entity and
(III) to the extent practicable and permitted by applicable law, the Employer
shall be given an opportunity to review the Client Confidences or Confidential
Information prior to disclosure thereof.

(iv) Ownership of Client Confidences and Confidential Information.  Employee
acknowledges that any documents received or created by him during the course of
his employment by the Employer or his involvement or relationship with the
Employer and its Affiliates that contain or pertain to Client Confidences or
Confidential Information are and will remain the sole property of the Employer
and its Affiliates.  Such documents include, without limitation, files,
memoranda, correspondence, reports, client records, contact lists and
compilations of information, however such information may be recorded and
whether on hard copy or on a computer disk or magnetic disk or CD-ROM.  Employee
agrees to return all such documents (including all copies) promptly upon the
termination of his employment and agrees that, during and after his employment,
he will not, without the written consent of an officer of the Employer, disclose
those documents to anyone outside the Employer organization or use those
documents for any purpose other than as expressly provided herein.

 

--------------------------------------------------------------------------------

 

(o) Intellectual Property.

(v) Employee agrees to disclose promptly to the Employer all ideas, inventions,
discoveries, improvements, designs, formulae, processes, production methods and
technological innovations (which, together with all intellectual property rights
that might be available therein including, without limitation, patents,
copyrights and trade secrets, shall hereinafter be referred to as “Intellectual
Property”), whether or not patentable, which Employee has conceived or made or
may hereafter conceive or make, alone or with others, in connection with his
employment by the Employer or his involvement or relationship with the Employer
and its Affiliates either prior to or after the date of this Agreement, whether
or not during working hours, and which (A) relate specifically to the business
of the Employer and its Affiliates; (B) are based on or derived from Employee’s
knowledge of the actual or planned business activities of the Employer and its
Affiliates; or (C) are developed using existing Intellectual Property belonging
to the Employer and its Affiliates (collectively, “Employer Intellectual
Property”).

(vi) Employee agrees to assign, and does hereby assign, to the Employer (and to
bind his heirs, executors and administrators, to assign to the Employer) all
Employer Intellectual Property, regardless of when such Employer Intellectual
Property was created.

(vii) Without further compensation but at the Employer’s expense, Employee
agrees to give all testimony and execute all patent applications, rights of
priority, assignments and other documents, and in general do all lawful things
reasonably requested of Employee by the Employer and its Affiliates to enable
the Employer and its Affiliates to obtain, maintain and enforce its rights to
such Employer Intellectual Property.

(viii) All of Employee’s work product during his employment hereunder or during
his involvement or relationship with the Employer and its Affiliates and all
parts thereof shall be “work made for hire” for the Employer and its Affiliates
within the meaning of the United States Copyright Act of 1976, as amended from
time to time, and for all other purposes, and Employee hereby quitclaims and
assigns to the Employer any and all other rights he may have or acquire
therein.  Accordingly, all right, title and interest in any and all materials,
or other property, including, without limitation, trademarks, service marks and
related rights, whether or not copyrightable, created, developed, adapted,
formulated or improved by Employee (whether alone or in conjunction with any
other person or employee), constituting Employer Intellectual Property shall be
owned exclusively by the Employer.  Employee will not have or claim to have
under this Agreement, or otherwise, any right title or interest of any kind or
nature whatsoever in any Employer Intellectual Property.

(p) Presentation of Corporate Opportunities to CEO.  During the Term, any
opportunity to use or to exploit any of the Intellectual Property that could be
reasonably characterized as Employer Intellectual Property shall be deemed to be
a “corporate opportunity” (whether or not Parent or its Affiliates are
corporations governed by the General Corporation Law of the State of Delaware)
that must be offered to the Employer and the Parent before being pursued by
Employee outside of the scope of his employment hereunder.  If Employee wishes
to pursue any such opportunity during the Term outside the scope of his
employment hereunder, Employee shall present such Intellectual Property to the
CEO, which shall consider the relevance and appropriateness of such Intellectual
Property to the Employer and its Affiliates and determine reasonably and in good
faith whether such Intellectual Property should be deemed to be Employer
Intellectual Property within the meaning of this Section 5.  Such consideration
and determination shall be made by the CEO and shall be final, conclusive and
binding on the Employer, the Parent, and Employee.

(q) Non-competition.

(ix) Employee agrees that, during the period commencing on the Effective Date
and ending on (A) the conclusion of the Payment Period (which for this purpose
shall end on the date on which the Employer ceases paying the Severance Amount
as a result of a breach of the covenants in this Section 5) upon a termination
by the Employer without Cause or by Employee for Good Reason, and (B) the date
of termination of employment (which shall not occur until the expiration of any
applicable notice period) upon a termination for any reason other than a
termination by the Employer without Cause or by Employee for Good Reason,
Employee shall not, directly or indirectly, alone or in association with any
other person, own any equity interests in, manage, operate, advise, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation), render services to or in any
way participate in the business of, any person, in whatever form, engaged in any
Protected Business (as defined below); provided, however, that nothing herein
shall prohibit Employee from (i) being a passive owner of not more than 4.9% of
the outstanding equity interests in any entity which has equity securities
listed on a national stock exchange or other public market, so long as Employee
has no active participation in the business of such entity, (ii) owning equity
interests of, managing, operating, advising, controlling, being employed by
(whether as an employee, consultant, independent contractor or otherwise, and
whether or not for compensation), rendering services to or in any way
participating in the business of, a franchisee of the Employer or any of its
Affiliates or (iii) engaging in the Protected Business on behalf of the Employer
or its Affiliates in connection with any agreement between Employee and the
Employer or any of its Affiliates, including in connection with the performance
of Employee’s duties pursuant to this Agreement.

(x) For purposes of this Agreement, a “Protected Business” is (A) any business
in which the Employer or its Affiliates are engaged during the period of
Employee’s employment, including but not limited to any business (x) engaged in
providing fee based investment or financial advice to individual or
institutional clients, or (y) engaged in any way in the production, distribution
or broadcasting of investment advice, investment strategies, or the evaluation
of investment options

 

--------------------------------------------------------------------------------

 

through the medium of radio, or (B) any business in which the Employer or any of
its Affiliates has taken active steps, as supported by the records of the
Employer or any of its Affiliates, to become engaged on or prior to the date of
termination, in each case in North America (including by engaging in any of the
foregoing for North American clients or audiences) or any part thereof or any
other part of the world in which the Employer or any of its Affiliates is
engaged in business on the date of termination.

(r) Customer Non-Solicitation.  Employee agrees that, during the period
commencing on the Effective Date and ending on (i) the conclusion of the Payment
Period (determined without regard to any breach of the covenants in this Section
5) upon a termination by the Employer without Cause or by Employee for Good
Reason, and (ii) the date that is one year after Employee’s date of termination
of employment upon a termination for any reason other than a termination by the
Employer without Cause or by Employee for Good Reason (the applicable period,
the “Non-Solicit Period”), Employee shall not, directly or indirectly, alone or
in association with any other person, induce or attempt to induce any client
(including any investment advisory client), customer (whether former or
current), supplier, licensee, franchisee or other business relation of the
Employer or any of its Affiliates (including any franchised store location) to
cease doing business with the Employer or any Affiliate, divert all or any
portion of their business to any competitor of the Employer or any such
Affiliate, or in any way interfere with the relationship between any such
customer, supplier, licensee, franchisee or business relation, on the one hand,
and the Employer or any such Affiliate, on the other hand.  The foregoing shall
not prohibit general advertising not specifically targeted at clients,
customers, suppliers, licensees, franchisees or other business relations of the
Employer or any of its Affiliates.

(s) Employee Non-Solicitation/Non-Hire.  Employee agrees that, during the
Non-Solicit Period, Employee shall not, directly or indirectly, alone or in
association with any other person, (a) except in the good faith performance of
his duties to the Employer or any of its Affiliates, induce or attempt to induce
any employee, franchisee or independent contractor (related to the business of
the Employer) of the Employer (including any affiliated investment adviser) or
any of its Affiliates (including any franchised store location) or any person
who was any of the foregoing in the 12 months prior to such date to leave the
Employer or any such Affiliate, or in any way interfere with the relationship
between the Employer or any such Affiliate, on the one hand, and any employee,
franchisee or independent contractor (including any affiliated investment
adviser) thereof, on the other hand, or (b) hire any person who was an employee,
franchisee or independent contractor of the Employer (including any affiliated
investment adviser) or any of its Affiliates (including any franchised store
location) or any person who was any of the foregoing in the 12 months prior to
such date.  The foregoing shall not prohibit general advertising not
specifically targeted at employees, franchisees, independent contractors or
affiliated investment advisers of the Employer or any of its Affiliates
(including any franchised store location), and shall not prohibit the hiring of
any person beginning 12 months after such person is no longer employed by the
Employer or any such Affiliate, provided that the preceding clause shall not
permit Employee to take any action that would violate or conflict with the
covenants and agreements set forth in this Section 5 or any other agreement with
the Employer and its Affiliates and shall in no way limit or affect Employee’s
obligations under such covenants and agreements.

(t) Non-Disparagement.  While Employee is employed by the Employer or one if its
Affiliates and thereafter following Employee’s termination of employment for any
reason, Employee agrees not to make or cause to be made any negative or adverse
statement (oral or written) to other persons or entities concerning the
business, operations, strategies, prospects, intellectual property, condition,
practices or reputation of the Employer or any of its Affiliates or any of their
respective directors, shareholders, officers, directors, employees, clients,
investors or partners.

6. Release. Employee acknowledges that the Employer and its Affiliates may use
the image, likeness, voice, or other characteristics of Employee in the
services, materials, computer programs and other deliverables that Employee
provides as a part of this Agreement (“Deliverables”).  Employee hereby consents
to the use of such characteristics of Employee by the Employer in the products
or services of the Employer, and releases the Employer, its agents, contractors,
licensees and assigns from any claims which Employee has or may have from
invasion of privacy, right of publicity, copyright infringement, or any other
causes of action arising out of the use, adaptation, reproduction, distribution,
broadcast, or exhibition of such characteristics.

7. Enforcement. Employee understands that the execution of this Agreement is
conditioned on Employee’s acceptance of the restrictions contained in Section
5.  Employee acknowledges that the restrictions contained in Section 5 are fair,
reasonable and necessary for the protection of the legitimate business interests
of the Employer and its Affiliates that the Employer or its Affiliates will
suffer irreparable harm in the event of an actual or threatened breach of any
such provision by Employee.  Employee therefore agrees that the Employer or its
Affiliate may seek the entry of a restraining order, preliminary injunction or
other court order to enforce such provisions and expressly waives any security
that might otherwise be required in connection with such relief.  Employee also
agrees that any request for such relief by the Employer or its Affiliate shall
be in addition and without prejudice to any claim for monetary damages which the
Employer or its Affiliate might elect to assert.  Employee agrees that the terms
of Section 5 are in addition to, and not in limitation of, any other restrictive
covenants agreed to by Employee with respect to the Employer or its Affiliates,
including without limitation the organizational documents of the Employer.  The
provisions of this Agreement do not in any way limit or abridge any rights of
the Employer under the law of unfair competition, trade secret, copyright,
patent, trademark or any other applicable law(s), all of which are in addition
to and cumulative of the Employer’s rights under this Agreement.  For all
purposes of Sections 5, 6 and 7, the terms “Employer” means the Employer and
each of its Affiliates, and their respective successors and assigns.

 

--------------------------------------------------------------------------------

 

8. No Conflicting Obligations. Employee represents and warrants to the Employer
and Parent that he is not now under any obligation of a contractual or other
nature to any person or entity which is inconsistent or in conflict with this
Agreement, or which would prevent, limit or impair in any way the performance by
him of his obligations hereunder.  Employee acknowledges that he is not to bring
with him to the Employer and its Affiliates, or use or disclose to the Employer
and its Affiliates, any confidential or proprietary information belonging to any
other person or entity with respect to which Employee owes an obligation or
confidentiality under any agreement or otherwise.  The Employer and its
Affiliates do not need and will not use such information, and the Employer and
its Affiliates will assist Employee in any way possible to preserve and protect
the confidentiality of proprietary information belonging to third parties.  The
Employer and its Affiliates expect Employee to abide by any obligations to
refrain from soliciting any person employed by any former employer or any client
or customer of any former employer and suggest that Employee refrain from having
any contact with such persons until such time as any applicable non-solicitation
obligation expires.

9. Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
respect to its principles of conflicts of laws.  The parties hereto irrevocably
submit to the jurisdiction of the Delaware Court of Chancery (or, if such court
declines to accept jurisdiction, any state or federal court sitting in or for
New Castle County, Delaware) with respect to any dispute arising out of or
relating to this Agreement, and each party irrevocably agrees that all claims in
respect of such dispute or proceeding shall be heard and determined in such
courts.  The parties hereto hereby irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
venue of any dispute arising out of or relating to this Agreement or the
transactions contemplated hereby brought in such court or any defense of
inconvenient forum for the maintenance of such dispute or proceeding.  Each
party hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any right it may have to a trial by jury in
respect of any litigation as between the parties directly or indirectly arising
out of, under or in connection with this Agreement or the transactions
contemplated hereby or disputes relating hereto.  Each of the parties hereto (a)
certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waivers and (b) acknowledges
that it and the other parties have been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications contained in this
Section 9.

10. Clawback Policy. The Employee shall be subject to and shall comply with the
terms of all applicable securities, tax and stock exchange laws, rules,
regulations and requirements, and such corporate policies adopted by Parent from
time-to time to comply with any such laws, rules and regulations, providing for
the forfeiture, recoupment or repayment of compensation to Employee, in whatever
form provided.  For the avoidance of doubt, nothing contained herein shall
prohibit Employee from contesting or appealing an allegation or finding that any
portion of his compensation is subject to forfeiture, recoupment or repayment.

11. Indemnification. The Employee shall be entitled to indemnification to the
fullest extent provided under the terms of the organizational documents of
Parent and its Affiliates and in a manner no less favorable than that provided
to any other officers of the Parent (without regard to whether Employee is
designated as an officer of Parent).  The Employer or Parent also shall procure
and maintain at its sole cost directors and officers and errors and omissions
liability insurance, with such coverages and in such amounts as reasonably
determined by the Parent from time to time, but in no event less favorable than
those applicable to any other officer of Parent (without regard to whether
Employee is designated as an officer of Parent), which shall apply during the
Term and thereafter during the period in which Employee may be subject to
liability for acts and omissions to act in connection with his employment or
service to, or involvement with, the Employer and its Affiliates.  The
provisions of this Section 11 shall survive the termination of this Agreement;
shall also inure to the benefit of the heirs and personal representatives of
Employee; and shall not be exclusive of any other rights available to Employee.

12. Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of this Agreement, or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
enforced to the fullest extent permitted by law.  If the final judgment of a
court of competent jurisdiction declares that any provision of this Agreement,
including, without limitation, any provision of Section 5 hereof, is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power, and is hereby directed,
to reduce the scope, duration or area of the provision, to delete specific words
or phrases and to replace any invalid or unenforceable provision with a
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable provision, and this Agreement shall be
enforced as so modified.

13. Survivability. The provisions of this Agreement which by their terms call
for performance subsequent to termination of Employee’s employment, or of this
Agreement (including without limitation, the terms of Sections 5 and 11), shall
so survive such termination.

14. No Defense. The existence of any claim, demand, action or cause of action of
Employee against the Employer or its Affiliate, whether or not based upon this
Agreement, will not constitute a defense to the enforcement by the Parent, the
Employer, or their Affiliates of any covenant or agreement of Employee contained
in Section 5 or 6 herein.

 

--------------------------------------------------------------------------------

 

15. Tax Withholding.  Parent and its Affiliates. The Employer may (but, unless
otherwise required by applicable law, shall not be obligated to) withhold from
any amounts or benefits payable under this Agreement applicable federal, state,
city or other taxes.

16. Notices. Any notices, demands and communications under this Agreement shall
be in writing and shall be deemed to have been duly given and received (a) if
delivered personally or actually received, (b) three business days after being
mailed, certified mail, return receipt requested, (c) one business day after
being sent by a nationally recognized overnight delivery service, or (d) if sent
via facsimile or similar electronic transmission during normal business hours,
as evidenced by mechanical confirmation of such fax or other electronic
transmission, to the parties as set forth below or at such other address as may
have been furnished by a party to the other party in accordance with the
foregoing:

 

 

(i)

If to the Employer:

 

The Mutual Fund Store, LLC

 

 

 

 

7301 College Boulevard

 

 

 

 

Suite 220

 

 

 

 

Overland Park, KS 66210

 

 

 

 

Attention:

Board of Directors

 

 

 

 

Facsimile:

913-319-8181

 

 

 

 

 

 

(ii)

If to Parent:

 

Financial Engines, Inc.

 

 

 

 

1050 Enterprise Way, 3rd Floor

 

 

 

 

Sunnyvale, California  94089

 

 

 

 

Attention:

Chief Executive Officer

 

 

 

 

Facsimile:

(___) ___-____

 

 

 

 

 

 

 

With a copy to
(which shall not constitute notice):

 

Financial Engines, Inc.

 

 

 

 

1050 Enterprise Way, 3rd Floor

 

 

 

 

Sunnyvale, California  94089

 

 

 

 

Attention:

Compensation Committee of
the Board of Directors

 

 

Facsimile:

 

(___) ___-____

 

 

 

 

 

 

(iii)

If to Employee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to
(which shall not constitute notice):

 

c/o The Mutual Fund Store, LLC

 

 

 

 

7301 College Boulevard

 

 

 

 

Suite 220

 

 

 

 

Overland Park, KS 66210

 

 

 

 

Attn:

John Bunch

 

 

 

 

Facsimile:

913-338-1990

 

17. Assignability. This Agreement is a personal contract requiring the provision
of unique services by Employee, and Employee’s rights and obligations hereunder
may not be sold, transferred, assigned, pledged or hypothecated by
Employee.  Any attempted assignment or transfer of rights hereunder by Employee
contrary to the provisions hereof (other than as may be required by law), shall
constitute a material breach of this Agreement and shall be null and void ab
initio.  This Agreement may not be assigned by the Employer without Employee’s
consent other than in connection with an internal reorganization of the business
and operations of the Parent and its Affiliates, a merger, consolidation,
transfer or similar corporate transaction involving the Employer, or a sale of
all or substantially all of the or equity interests or assets of the Employer,
and in such case, the rights and obligations of the Employer and Parent
hereunder will be binding upon and run in favor of the successors and assigns of
the Employer and as used in this Agreement.  “Employer” shall mean the Employer
as hereinbefore defined and any successor to their business and/or assets
whether by operation of law, or otherwise.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.  Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing an original
signature.

 

--------------------------------------------------------------------------------

 

19. TMFS LTIP. This Agreement shall not affect Employee’s right to receive any
payments due under the terms of the TMFS Holdings LLC Long Term Bonus Plan (the
“TMFS LTIP”) in connection with the Merger.  Employee’s rights to such payments
under the TMFA LTIP shall be governed by the terms of the TMFS LTIP and
Employee’s award agreement thereunder.

20. Complete Understanding; Amendments: Waiver. This Agreement is conditioned on
the consummation of the transactions contemplated in the Merger Agreement, and
if such transactions are not consummated, this Agreement shall be null and void
ab initio. This Agreement and the documents referenced herein constitute the
complete understanding between the parties with respect to the employment of
Employee and, except as provided in Section 18, supersede all other prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof (including, but not limited to the
Employment Agreement dated March 12, 2014), and no statement, representation,
warranty or covenant has been made by any party with respect thereto except as
expressly set forth herein.  This Agreement shall not be altered, modified or
amended (except as provided in Section 12 hereof and except as may be provided
in the second to last sentence of this Section 20) except by a written
instrument signed by each of the parties hereto.  No waiver of any term or
provision hereof, or of the application of any such term or provision to any
circumstances, shall be effective or binding on any party unless it is in
writing signed by the party charged with giving such waiver.  A waiver by either
party hereto of any breach hereunder by the other party shall not operate as a
waiver of any other breach, whether similar to or different from the breach
waived, and no waiver by any party hereto of a breach hereunder by the other
party on any occasion shall constitute a waiver of the same breach on any
subsequent occasion.  No delay on the part of the Employer, the Parent or
Employee in the exercise of any of their respective rights or remedies shall
operate as a waiver thereof, no single or partial exercise by the Employer, the
Parent or their Affiliates, or Employee of any such right or remedy shall
preclude other or further exercise thereof and all remedies hereunder or by
operation of law or equity shall be cumulative and not exclusive.  The
Employer’s and the Parent’s obligations under this Agreement are subject to
compliance with any applicable standards and restrictions imposed under law or
regulation as in effect from time to time.  Notwithstanding anything herein to
the contrary, in the event that the Employee and any of the other parties hereto
previously executed or otherwise entered into an employment agreement, such
employment agreement is null and void.

21. Titles and Captions: Construction. All section titles or captions in this
Agreement are for convenience only and in no way define, limit, extend or
describe the scope, meaning or intent of any provision hereof.  When used in
this Agreement, (a) words denoting the singular include the plural and vice
versa, (b) the terms “his” or “its” shall include all genders, (c) when
calculating the period of time within or following which any act is to be done
or notice given or other steps taken, the date which is the reference day in
calculating such period shall be excluded and if the last day of such period is
not a “business day” in Kansas City, Kansas, then the period shall end on the
next day which is a business day in Kansas City, Kansas, and (d) any reference
to “herein,” “hereof,” “hereby,” “hereunder” or words of similar import shall
mean and refer to this Agreement as a whole and not to any particular part
hereof.

22. Notification of New Employer. In the event that Employee is no longer an
employee of the Employer, Employee consents to notification by the Employer or
the Parent to Employee’s new employer or its agents regarding Employee’s rights
and obligations under this Agreement.

23. Section 409A.

(u) General.  It is intended that this Agreement shall comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Treasury regulations relating thereto and any Internal Revenue
Service or Treasury rules or other guidance issued thereunder (collectively,
“Section 409A of the Code”), or an exemption to Section 409A of the Code.  Any
payments that qualify for the “short-term deferral” exception, the separation
pay exception or another exception under Section 409A of the Code shall be paid
under the applicable exception.  For purposes of the limitations under Section
409A of the Code, each payment of compensation under this Agreement shall be
treated as a separate payment of compensation for purposes of applying the
exclusion under Section 409A of the Code for short- term deferral amounts, the
separation pay exception or any other exception or exclusion under Section 409A
of the Code.  All payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” under Section
409A of the Code to the extent necessary in order to avoid the imposition of
taxes and penalties on Employee pursuant to Section 409A of the Code.  In no
event may Employee, directly or indirectly, designate the calendar year of any
payment under this Agreement.  Any tax gross-up payment payable to Employee
under this Agreement shall be paid within 60 days of the date of the payment
giving rise to the tax gross-up payment and in no events later than the end of
Employee’s taxable year next following the Employee’s taxable year in which the
income or other related taxes on the payment giving rise to the tax gross-up are
remitted to the Internal Revenue Service

(v) Reimbursements and In-Kind Benefits.  Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A of the Code shall be made
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during Employee’s lifetime (or during a shorter period of time
specified in this Agreement); (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in- kind benefits is not subject to liquidation or exchange for another
benefit.

 

--------------------------------------------------------------------------------

 

(w) Delay of Payments.  Notwithstanding any other provision of this Agreement to
the contrary, if Employee is considered a “specified employee” for purposes of
Section 409A of the Code (as determined in accordance with the methodology
established by the Employer as in effect on the date of termination), any
payment that constitutes nonqualified deferred compensation within the meaning
of Section 409A of the Code that is otherwise due to Employee under this
Agreement during the six-month period immediately following Employee’s
separation from service (as determined in accordance with Section 409A of the
Code) on account of Employee’s separation from service shall be accumulated and
paid to Employee on the first business day of the seventh month following his
separation from service (the “Delayed Payment Date”).  If Employee dies during
the postponement period, the amounts and entitlements delayed on account of
Section 409A of the Code shall be paid to the personal representative of his
estate on the first to occur of the Delayed Payment Date or 30 calendar days
after the date of Employee’s death.

(x) Separation from Service.  Despite any contrary provision of this Agreement,
any references to termination of employment or date of termination shall mean
and refer to the date of his “separation from service,” as that term is defined
in Section 409A of the Code and Treasury regulation Section 1.409A-l(h).

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Employee has hereunder set his hand, and the Employer and
Parent have caused this Agreement to be executed by their duly authorized
officers, as of the day and year first above written.

 

EMPLOYER

THE MUTUAL FUND STORE, LLC

 

 

By:

/s/ Raffaele Sudan

Name:

Raffaele Sudan

Title:

CFO

 

 

FINANCIAL ENGINES, INC.

 

 

By:

/s/ Lawrence M. Raffone

Name:

Lawrence M. Raffone

Title:

President & CEO

 

EMPLOYEE

/s/ John Bunch

 

John Bunch

 

 